Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This First Amendment to Amended and Restated Loan Agreement (the “First
Amendment”) is entered into as of the 4th day of February, 2009 by and between
SUPERTEL HOSPITALITY, INC., a Virginia corporation (the “Borrower”) and GREAT
WESTERN BANK, a South Dakota corporation (the “Bank”).

WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement (the “Agreement”), pursuant to which
Bank agreed to make certain Loans to the Borrower; and

WHEREAS, the Borrower and Bank desire to amend and modify certain terms and
conditions of the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Notwithstanding any provision contained in the Agreement to the contrary,
Borrower and Bank hereby increase the principal amount of Term Loan 3 from
$2,000,000 to $3,200,000. The definition of “Term Loan 3 Interest Rate” is
hereby amended and restated to “7.00% per annum.” The definition of “Term Loan 3
Maturity Date” is hereby amended and restated to “May 3, 2009.”

2. The definition of “Loan Documents” in the Agreement is hereby amended to
include that certain Assignment of Purchase Agreements and Proceeds dated as of
February 4, 2009 from Borrower to Bank. The definition of “Security Documents”
in the Agreement is hereby amended to include that certain Assignment of
Purchase Agreements and Proceeds dated as of February 4, 2009 from Borrower to
Bank.

3. Section 4.02 of the Agreement is hereby amended by adding the following
paragraph:

(T) Grant a lien on or security interest in Borrower’s real estate and
improvements located at 309 North 5th Street, Norfolk, Nebraska (the “Norfolk
Property”) to anyone other than Bank, or otherwise pledge the Norfolk Property
as collateral for any debt.

4. Notwithstanding any provision contained in the Agreement to the contrary,
Bank shall have no obligation to make any advances on Term Loan 2 until all
principal and accrued and unpaid interest on Term Loan 3 are paid in full.

5. In connection with the execution of this First Amendment, Borrower shall pay
to Bank a non-refundable modification fee of $10,000.00. Borrower shall also be
responsible for paying Bank’s reasonable legal fees and all other costs
described in Section 1.08 of the Agreement that Bank has incurred in connection
with this First Amendment.



--------------------------------------------------------------------------------

6. Except as specifically amended herein, the Agreement shall remain in full
force and effect as originally executed. This First Amendment shall be binding
on the successors and assigns of the parties hereto. This First Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same agreement

-No further text on this page-

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment
effective as of the first date written above.

 

BORROWER: SUPERTEL HOSPITALITY, INC., a Virginia corporation By:  

/s/ Donavon A. Heimes

  Donavon A. Heimes, Chief Financial Officer & Secretary BANK: GREAT WESTERN
BANK, a South Dakota banking corporation By:  

/s/ Andrew Biehl

  Andrew Biehl,   Commercial Loan Officer

 

3